DETAILED ACTION
	This is an office action in response to application 17/325,725 originally filed on 05/20/2021, in which claims 1-20 are presented for examination. Claim 2 is amended is hereby acknowledged. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. It is respectfully submitted that Park teaches “wherein a number of contrast analysis cores of the contrast analyzer is determined according to a number of the sub display areas...”. Park teaches this in at least paragraphs [0083] and [0069] which paragraph [0069] recites “The image analyzer 230 may generate a plurality of grayscale histograms HIS based on the plurality of partial image data PDAT. The grayscale histogram may indicate a relationship between a plurality of grayscales and the number of pixels corresponding to the plurality of grayscales. For example, each of the partial image data PDAT may include a plurality of pixel data. Each of the grayscale histograms HIS may indicate, for example, the number of the pixel data corresponding to two hundred fifty six grayscales, which range from about 0 grayscale to about 255 grayscale.” Therefore, Park teaches creating “a number of contrast analysis cores of the contrast analyzer is determined according to a number of the sub display areas...”. This will be clarified in the action to follow.
	Therefore it is respectfully submitted the prior art reads on the claimed invention and will be currently maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2016/0351103 A1 hereinafter Park and further in view of Nishio et al. U.S. Patent Application Publication No. 2013/0063666 A1 hereinafter Nishio

Consider Claim 1:
	Park discloses a display apparatus comprising: (Park, See Abstract.)
	a display panel comprising a plurality of sub display areas and configured to display an image based on input image data; (Park, [0080], “For example, as illustrated in FIG. 5, an image IMG1 corresponding to the input image data IDAT (or corresponding to the first output image data DAT1) may be divided into first, second, third and fourth partial images PI1, PI2, PI3 and PI4.  In other words, the image IMG1 (e.g., the first image) may include the first through fourth partial images PI1.about.PI4, and the image divider 220 may generate first, second, third and fourth partial image data corresponding to the first through fourth partial images PI1.about.PI4.”, [0081], “Although FIG. 5 illustrates the example in which the image IMG1 is divided into two-by-two partial images, the first image may be divided into I-by-J partial images, where I and J are natural numbers.”)
	a contrast analyzer configured to analyze the input image data in a time division method; (Park, [0083], [0087], [0069], “The image analyzer 230 may generate a plurality of grayscale histograms HIS based on the plurality of partial image data PDAT.  The grayscale histogram may indicate a relationship between a plurality of grayscales and the number of pixels corresponding to the plurality of grayscales.  For example, each of the partial image data PDAT may include a plurality of pixel data.  Each of the grayscale histograms HIS may indicate, for example, the number of the pixel data corresponding to two hundred fifty six grayscales, which range from about 0 grayscale to about 255 grayscale.”)
	a contrast processor configured to adjust contrast of the input image data based on analysis result of the contrast analyzer; and (Park, [0067], [0072], “The grayscale selector 250 may select a plurality of representative grayscales GREP based on the plurality of grayscale histograms HIS and the plurality of reference grayscales GREF.  As will be described with reference to FIG. 8, the plurality of representative grayscales GREP may be included in the plurality of reference grayscales GREF.”)
	a data driver configured to generate data voltages based on output data of the contrast processor, (Park, [0051], “The data driver 400 receives the second control signal CONT2 and the output image data DAT1 or DAT2 from the timing controller 200.  The data driver 400 generates a plurality of data voltages (e.g., analog data voltages) based on the second control signal CONT2 and the output image data DAT1 or DAT2 (e.g., digital image data).  The data driver 400 may apply the plurality of data voltages to the data lines DL.”)
	wherein a number of contrast analysis cores of the contrast analyzer is determined according to a number of the sub display areas... (Park, [0083], [0069], “The image analyzer 230 may generate a plurality of grayscale histograms HIS based on the plurality of partial image data PDAT. The grayscale histogram may indicate a relationship between a plurality of grayscales and the number of pixels corresponding to the plurality of grayscales. For example, each of the partial image data PDAT may include a plurality of pixel data. Each of the grayscale histograms HIS may indicate, for example, the number of the pixel data corresponding to two hundred fifty six grayscales, which range from about 0 grayscale to about 255 grayscale.”)
	Park while teaching to divide the panel however does not specify wherein a number of contrast analysis cores of the contrast analyzer is determined according to a … a frame rate. 
Nishio however teaches it was a technique know by those having ordinary skill in the art that when differing frame rates occur that wherein a number of contrast analysis cores of the contrast analyzer is determined according to a …. a frame rate. (Nishio, [0053-0056], [0054] FIG. 6A shows the constitution of an input video subjected to 2-3 pulldown processing.  As shown in the drawing, an image A is displayed twice consecutively, an image B is displayed three times consecutively, an image C is displayed twice consecutively, and an image D is displayed three times consecutively.  Hence, in the 2-3 pulldown processing, a frame rate difference is absorbed by creating two or three fields from a single frame of a cinema video.  When the frame rate conversion unit converts an input video such as that shown in FIG. 6A into frame frequency 120 Hz, a single frame of the original cinema video is displayed five times consecutively, as shown in FIG. 6B.  With this method, a video can be displayed at an identical timing to the original cinema video.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to analyze image date based upon a frame rate change as this was a technique known in view of Nishio and would have been utilized for the purpose of gamma characteristic modification suitable for a 24 frame-per-second cinema video can be performed, enabling faithful reproduction of the cinema video. (Nishio, [0057])
Consider Claim 2:
	Park in view of Nishio disclose the display apparatus of claim 1, wherein as the number of the sub display areas increases, the number of the contrast analysis cores is increased. (Nishio, [0053-0056], [0054] FIG. 6A shows the constitution of an input video subjected to 2-3 pulldown processing.  As shown in the drawing, an image A is displayed twice consecutively, an image B is displayed three times consecutively, an image C is displayed twice consecutively, and an image D is displayed three times consecutively.  Hence, in the 2-3 pulldown processing, a frame rate difference is absorbed by creating two or three fields from a single frame of a cinema video.  When the frame rate conversion unit converts an input video such as that shown in FIG. 6A into frame frequency 120 Hz, a single frame of the original cinema video is displayed five times consecutively, as shown in FIG. 6B.  With this method, a video can be displayed at an identical timing to the original cinema video.”)
Consider Claim 3:
	Park in view of Nishio disclose the display apparatus of claim 1, wherein as the frame rate increases, the number of the contrast analysis cores decreases. (Nishio, [0053-0056], [0054] FIG. 6A shows the constitution of an input video subjected to 2-3 pulldown processing.  As shown in the drawing, an image A is displayed twice consecutively, an image B is displayed three times consecutively, an image C is displayed twice consecutively, and an image D is displayed three times consecutively.  Hence, in the 2-3 pulldown processing, a frame rate difference is absorbed by creating two or three fields from a single frame of a cinema video.  When the frame rate conversion unit converts an input video such as that shown in FIG. 6A into frame frequency 120 Hz, a single frame of the original cinema video is displayed five times consecutively, as shown in FIG. 6B.  With this method, a video can be displayed at an identical timing to the original cinema video.”)
Consider Claim 4:
	Park in view of Nishio disclose the display apparatus of claim 1, wherein a number of contrast processor cores of the contrast processor is equal to the number of the sub display areas. (Park, [0013], “In an example embodiment, the grayscale selector may select Z grayscales as the representative grayscales for each partial image data of the plurality of partial image data, where Z is a natural number equal to or less than Y.”)
Consider Claim 5:
	Park in view of Nishio disclose the display apparatus of claim 4, wherein the number of the contrast analysis cores is less than the number of the contrast processor cores. (Park, [0013], “In an example embodiment, the grayscale selector may select Z grayscales as the representative grayscales for each partial image data of the plurality of partial image data, where Z is a natural number equal to or less than Y.”)

Consider Claim 6:
	Park in view of Nishio disclose the display apparatus of claim 5, further comprising a switch connecting one contrast analysis core to a plurality of the contrast processor cores.
Consider Claim 7:
	Park in view of Nishio disclose the display apparatus of claim 6, further comprising a multiplexer configured to selectively output one of outputs of the plurality of the contrast processor cores.
Consider Claim 8:
	Park in view of Nishio disclose the display apparatus of claim 5, wherein when the number of the sub display areas is two and the frame rate is 60Hz, the number of the contrast analysis core is one and the number of the contrast processor cores is two. (Park, [0013], “In an example embodiment, the grayscale selector may select Z grayscales as the representative grayscales for each partial image data of the plurality of partial image data, where Z is a natural number equal to or less than Y.”)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of cores, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Consider Claim 9:
	Park in view of Nishio disclose the display apparatus of claim 5, wherein when the number of the sub display areas is four and the frame rate is 60Hz, the number of the contrast analysis cores is two and the number of the contrast processor cores is four. (Park, [0013], “In an example embodiment, the grayscale selector may select Z grayscales as the representative grayscales for each partial image data of the plurality of partial image data, where Z is a natural number equal to or less than Y.”)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of cores, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Consider Claim 10:
	Park in view of Nishio disclose the display apparatus of claim 5, wherein when the number of the sub display areas is four and the frame rate is 120Hz, the number of the contrast analysis core is one and the number of the contrast processor cores is four. (Park, [0013], “In an example embodiment, the grayscale selector may select Z grayscales as the representative grayscales for each partial image data of the plurality of partial image data, where Z is a natural number equal to or less than Y.”)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of cores, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of cores, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Consider Claim 11:
	Park in view of Nishio disclose the display apparatus of claim 5, wherein when the number of the sub display areas is eight and the frame rate is 120Hz, the number of (Park, [0013], “In an example embodiment, the grayscale selector may select Z grayscales as the representative grayscales for each partial image data of the plurality of partial image data, where Z is a natural number equal to or less than Y.”)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of cores, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Consider Claim 12:
	Park in view of Nishio disclose the display apparatus of claim 5, wherein when the number of the sub display areas is sixteen and the frame rate is 240Hz, the number of the contrast analysis cores is two and the number of the contrast processor cores is sixteen. (Park, [0013], “In an example embodiment, the grayscale selector may select Z grayscales as the representative grayscales for each partial image data of the plurality of partial image data, where Z is a natural number equal to or less than Y.”)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of cores, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Consider Claim 16:
	Park discloses a method of driving a display apparatus, the method comprising: (Park, See Abstract.)
	analyzing input image data applied to a display panel that includes a plurality of sub display areas in a time division method; (Park, [0083], [0087], [0069], “The image analyzer 230 may generate a plurality of grayscale histograms HIS based on the plurality of partial image data PDAT.  The grayscale histogram may indicate a relationship between a plurality of grayscales and the number of pixels corresponding to the plurality of grayscales.  For example, each of the partial image data PDAT may include a plurality of pixel data.  Each of the grayscale histograms HIS may indicate, for example, the number of the pixel data corresponding to two hundred fifty six grayscales, which range from about 0 grayscale to about 255 grayscale.”)
	adjusting contrast of the input image data based on an analysis result of the input image data; and (Park, [0067], [0072], “The grayscale selector 250 may select a plurality of representative grayscales GREP based on the plurality of grayscale histograms HIS and the plurality of reference grayscales GREF.  As will be described with reference to FIG. 8, the plurality of representative grayscales GREP may be included in the plurality of reference grayscales GREF.”)
	generating data voltages based on image data having the adjusted contrast, (Park, [0051], “The data driver 400 receives the second control signal CONT2 and the output image data DAT1 or DAT2 from the timing controller 200.  The data driver 400 generates a plurality of data voltages (e.g., analog data voltages) based on the second control signal CONT2 and the output image data DAT1 or DAT2 (e.g., digital image data).  The data driver 400 may apply the plurality of data voltages to the data lines DL.”)
	wherein a number of contrast analysis cores which analyze the input image data is determined according to a number of the sub display areas …. (Park, [0083], [0069], “The image analyzer 230 may generate a plurality of grayscale histograms HIS based on the plurality of partial image data PDAT. The grayscale histogram may indicate a relationship between a plurality of grayscales and the number of pixels corresponding to the plurality of grayscales. For example, each of the partial image data PDAT may include a plurality of pixel data. Each of the grayscale histograms HIS may indicate, for example, the number of the pixel data corresponding to two hundred fifty six grayscales, which range from about 0 grayscale to about 255 grayscale.”)
Park while teaching to divide the panel however does not specify wherein a number of contrast analysis cores of the contrast analyzer is determined according to a … a frame rate.
	Nishio however teaches it was a technique know by those having ordinary skill in the art that when differing frame rates occur that wherein a number of contrast analysis cores of the contrast analyzer is determined according to a …. a frame rate. (Nishio, [0053-0056], [0054] FIG. 6A shows the constitution of an input video subjected to 2-3 pulldown processing.  As shown in the drawing, an image A is displayed twice consecutively, an image B is displayed three times consecutively, an image C is displayed twice consecutively, and an image D is displayed three times consecutively.  Hence, in the 2-3 pulldown processing, a frame rate difference is absorbed by creating two or three fields from a single frame of a cinema video.  When the frame rate conversion unit converts an input video such as that shown in FIG. 6A into frame frequency 120 Hz, a single frame of the original cinema video is displayed five times consecutively, as shown in FIG. 6B.  With this method, a video can be displayed at an identical timing to the original cinema video.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to analyze image date based upon a frame rate change as this was a technique known in view of Nishio and would have been utilized for the purpose of gamma characteristic modification suitable for a 24 frame-per-second cinema video can be performed, enabling faithful reproduction of the cinema video. (Nishio, [0057])
Consider Claim 17:
	Park in view of Nishio disclose the method of claim 16, wherein as the number of the sub display areas increases, the number of the contrast analysis cores increases. (Nishio, [0053-0056], [0054] FIG. 6A shows the constitution of an input video subjected to 2-3 pulldown processing.  As shown in the drawing, an image A is displayed twice consecutively, an image B is displayed three times consecutively, an image C is displayed twice consecutively, and an image D is displayed three times consecutively.  Hence, in the 2-3 pulldown processing, a frame rate difference is absorbed by creating two or three fields from a single frame of a cinema video.  When the frame rate conversion unit converts an input video such as that shown in FIG. 6A into frame frequency 120 Hz, a single frame of the original cinema video is displayed five times consecutively, as shown in FIG. 6B.  With this method, a video can be displayed at an identical timing to the original cinema video.”)
Consider Claim 18:
	Park in view of Nishio disclose the method of claim 16, wherein as the frame rate increases, the number of the contrast analysis cores decreases. (Nishio, [0053-0056], [0054] FIG. 6A shows the constitution of an input video subjected to 2-3 pulldown processing.  As shown in the drawing, an image A is displayed twice consecutively, an image B is displayed three times consecutively, an image C is displayed twice consecutively, and an image D is displayed three times consecutively.  Hence, in the 2-3 pulldown processing, a frame rate difference is absorbed by creating two or three fields from a single frame of a cinema video.  When the frame rate conversion unit converts an input video such as that shown in FIG. 6A into frame frequency 120 Hz, a single frame of the original cinema video is displayed five times consecutively, as shown in FIG. 6B.  With this method, a video can be displayed at an identical timing to the original cinema video.”)

Claim Rejections - 35 USC § 103
Claims 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication No. 2016/0351103 A1 hereinafter Park and further in view of Nishio et al. U.S. Patent Application Publication No. 2013/0063666 A1 as applied to claim 1 above, and further in view of Yamagishi et al. U.S. Patent Application No. 2008/0030450 A1 hereinafter Yamagishi.

Consider Claim 13:
Park in view of Nishio discloses the display apparatus of claim 1, however do not specify details of the histogram analysis of wherein the contrast analyzer is configured to convert first color coordinates of the input image data to second color coordinates to extract luminance components of the input image data, to generate a luminance histogram based on the luminance components of the input image data, to generate a low luminance group, a medium luminance group and a high luminance group based on the luminance histogram and to determine a first threshold value between the low luminance group and the medium luminance group and a second threshold value between the medium luminance group and the high luminance group.
	Yamagishi however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide the contrast analyzer configured to convert first color coordinates of the input image data to second color coordinates to extract luminance components of the input image data, to generate a luminance histogram based on the luminance components of the input image data, to generate a low luminance group, a medium luminance group and a high luminance group based on the luminance histogram and to determine a first threshold value between the low luminance group and the medium luminance group and a second threshold value between the medium luminance group and the high luminance group. (Yamagishi, [0111], “For example, the histogram generating block 111y of the second preferred embodiment divides the 256 gray levels into 5 ranges each including 51 gray levels, where the 5 ranges correspond to the classes in the histogram.  That is, the number of maximum luminance pixels is calculated from the class ranging from a first gray level value "204" to the maximum gray level value "255", the number of minimum luminance pixels is calculated from the class ranging from the minimum gray level value "0" to a second gray level value "50", and the number of middle luminance pixels is calculated from the class ranging from a third gray level value "102" to a fourth gray level value "152".  In this process, a value in the vicinity of the center value in each class, or an integer closest to and larger than the center value in this example, is adopted as the representative value of that class.  For example, in the class from gray level "0" to "50", the center value is "24.5", and so the representative value of this class is "25".  The figures on the horizontal axis in FIG. 16 show the representative values of the individual classes.  In this example, the gray levels are divided into five classes, and the minimum gray level 25 corresponds to the minimum luminance, the middle gray level 122 corresponds to the middle luminance, and the maximum gray level 224 corresponds to the maximum luminance.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to divide the luminance values in to various divisions as this was a technique known in the art in view of Yamagishi and was used for the purpose of that it is possible to perform fine and user-adaptable image quality adjustment by adjusting the thresholds. (Yamagishi, [0131])
Consider Claim 14:
	Park in view of Nishio in view of Yamagishi discloses the display apparatus of claim 13, wherein the first threshold value and the second threshold value are updated for each frame. (Yamagishi, [0157], “The frame buffer 40 stores and delays one frame or multiple frames of the image signal Db, and outputs it as the image signal Dc to the image quality adjustment carrying-out block 5.  The luminance information detecting block 9 of this preferred embodiment generates a histogram with accumulated values of video information about one frame or multiple frames.  Accordingly, the luminance information detecting block 9 provides its output after a delay of some frames, and so it is desired that the frame buffer 40 generate a delay corresponding to the number of frames.”)
Consider Claim 15:
	Park in view of Nishio in view of Yamagishi discloses the display apparatus of claim 13, wherein, when grayscale data included in the medium luminance group is greater than a reference value, the contrast processor is configured to compensate the (Yamagishi, [0127], Nishio, [0039], Park, [0067], “The image compensator 210 may receive the mode selection signal MS and the input image data IDAT.  The image compensator 210 may generate the first output image data DAT1 based on the input image data IDAT in the first operation mode.  The first output image data DAT1 may be image data that is substantially the same as the input image data IDAT or compensated image data that is generated by compensating the input image data IDAT.  For example, the image compensator 210 may selectively perform image quality compensation, a spot compensation, an adaptive color correction (ACC), and/or a dynamic capacitance compensation (DCC) for the input image data IDAT to generate the first output image data DAT1.”)
Consider Claim 19:
	Park in view of Nishio discloses the method of claim 16, however do not specify wherein the analyzing input image data comprises: converting first color coordinates of the input image data to second color coordinates to extract luminance components of the input image data; generating a luminance histogram based on the luminance components of the input image data; generating a low luminance group, a medium luminance group and a high luminance group based on the luminance histogram; and determining a first threshold value between the low luminance group and the medium luminance group and a second threshold value between the medium luminance group and the high luminance group.
	Yamagishi however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to analyze input image data comprises: converting first color coordinates of the input image data to second color  (Yamagishi, [0111], “For example, the histogram generating block 111y of the second preferred embodiment divides the 256 gray levels into 5 ranges each including 51 gray levels, where the 5 ranges correspond to the classes in the histogram.  That is, the number of maximum luminance pixels is calculated from the class ranging from a first gray level value "204" to the maximum gray level value "255", the number of minimum luminance pixels is calculated from the class ranging from the minimum gray level value "0" to a second gray level value "50", and the number of middle luminance pixels is calculated from the class ranging from a third gray level value "102" to a fourth gray level value "152".  In this process, a value in the vicinity of the center value in each class, or an integer closest to and larger than the center value in this example, is adopted as the representative value of that class.  For example, in the class from gray level "0" to "50", the center value is "24.5", and so the representative value of this class is "25".  The figures on the horizontal axis in FIG. 16 show the representative values of the individual classes.  In this example, the gray levels are divided into five classes, and the minimum gray level 25 corresponds to the minimum luminance, the middle gray level 122 corresponds to the middle luminance, and the maximum gray level 224 corresponds to the maximum luminance.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to divide the luminance values in to various divisions as this was a technique known in the art in view of Yamagishi and was used for the purpose of that it is possible to perform fine and user-adaptable image quality adjustment by adjusting the thresholds. (Yamagishi, [0131])
Consider Claim 20:
Park in view of Nishio in view of Yamagishi discloses the method of claim 19, wherein when grayscale data included in the medium luminance group is greater than a reference value, the input image data are compensated to increase the contrast of the input image data, and wherein when the grayscale data included in the medium luminance group is less than the reference value, the input image data are compensated to decrease the contrast of the input image data. (Yamagishi, [0127], Nishio, [0039], Park, [0067], “The image compensator 210 may receive the mode selection signal MS and the input image data IDAT.  The image compensator 210 may generate the first output image data DAT1 based on the input image data IDAT in the first operation mode.  The first output image data DAT1 may be image data that is substantially the same as the input image data IDAT or compensated image data that is generated by compensating the input image data IDAT.  For example, the image compensator 210 may selectively perform image quality compensation, a spot compensation, an adaptive color correction (ACC), and/or a dynamic capacitance compensation (DCC) for the input image data IDAT to generate the first output image data DAT1.”)
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626